Case: 2:19-cv-02561-EAS-EPD Doc #: 23 Filed: 09/29/20 Page: 1 of 2 PAGEID #: 865

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN OHIO DISTRICT

EASTERN DIVISION

JENNY L. COOKE,

Plaintiff,
v. Case No. 2:19-cv-2561

JUDGE EDMUND A. SARGUS, JR.

COMMISSIONER OF Magistrate Judge Elizabeth Preston Deavers
SOCIAL SECURITY,

Defendant.

OPINION AND ORDER

On July 29, 2020 the Magistrate Judge issued a Report and Recommendation to the effect
that decision of the Commissioner denying disability benefits to the plaintiff, Jenny L. Cooke,
should be AFFIRMED. For the reasons that follow, the undersigned ADOPTS the Report and
Recommendation.

I.

On April 1, 2019 an Administrative Law Judge issued a decision finding that the plaintiff
was not disabled within the meaning of the Social Security Act. (R. at 388-404.) On June 21,
2019 the plaintiff timely filed an action in this Court, seeking review and reversal of the decision.

The plaintiff raises two objections to the Report and Recommendation of the Magistrate
Judge. She contends that the Administrative Law Judge erred in finding her osteoarthritis and
celiac disease non-severe. She also alleges that, as a result, the conditions were not considered in
the determination of her residual functional capacity.

The Magistrate Judge considered both matters in her Report and Recommendation.
While treatment was prescribed for both conditions, the plaintiff did not follow through with the
indicated medications or treatments. Further, the record does not medically support a finding

that either condition is severe.
Case: 2:19-cv-02561-EAS-EPD Doc #: 23 Filed: 09/29/20 Page: 2 of 2 PAGEID #: 866

The Court has considered the objections to the Report and Recommendation, together
with the medical evidence presented. The Court ADOPTS the well reasoned Report and
Recommendation issued by the Magistrate Judge. The analysis is supported by the substantial

evidence and is in accordance with the law.

Il.
The Court ADOPTS the Report and Recommendation of the Magistrate Judge. It is

ORDERED that the decision of the Commissioner of Social Security is AFFIRMED. This

 

matter is DISMISSED.
IT IS SO ORDERED.
A-YF~dOy0 s/ Edmund A. Sargus, Jr.
Date EDMUND A. SARGUS, JR., JUDGE

UNITED STATES DISTRICT COURT
